     Case 1:15-cv-01828-DAD-BAM Document 121 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    REGINALD RAY YORK,                                Case No. 1:15-cv-01828-DAD-BAM (PC)
12                       Plaintiff,                     ORDER CONTINUING TELEPHONIC
                                                        STATUS CONFERENCE AND UPDATING
13            v.                                        DIAL-IN INFORMATION
14    GARCIA, et al.,
                                                        Telephonic Status Conference (via Zoom):
15                       Defendants.                    Date: November 18, 2020
                                                        Time: 9:30 a.m.
16                                                      Judge: Barbara A. McAuliffe
17

18          On June 30, 2020, the Court vacated the trial date and pretrial deadlines in this action as a

19   result of the ongoing judicial emergency in the Eastern District of California and the evolving

20   circumstances surrounding the COVID-19 crisis. (ECF No. 110.) This action was also set for a

21   telephonic status conference on October 7, 2020 at 9:30 a.m. to discuss resetting the relevant

22   deadlines and trial date. (Id.)

23          As a result of changing circumstances and protocols throughout CDCR in dealing with the

24   COVID-19 crisis, the Court finds it necessary to continue the status conference and to provide

25   updated dial-in information to the parties.

26          Accordingly, it is HEREBY ORDERED as follows:

27      1. The telephonic status conference is continued to November 18, 2020, at 9:30 a.m. before

28          Magistrate Judge Barbara A. McAuliffe;
                                                       1
     Case 1:15-cv-01828-DAD-BAM Document 121 Filed 09/24/20 Page 2 of 2

 1      2. Plaintiff and defense counsel shall appear telephonically (via Zoom);

 2      3. Defense counsel shall contact Courtroom Deputy, Esther Valdez, at (559) 499-5788 or

 3         evaldez@caed.uscourts.gov for the Zoom dial-in information for all parties;

 4      4. Defense counsel is required to arrange for Plaintiff’s participation by contacting the

 5         Litigation Coordinator at the institution where Plaintiff is housed; and

 6      5. Any necessary transportation writ will be issued in due course.

 7
     IT IS SO ORDERED.
 8

 9      Dated:    September 24, 2020                         /s/ Barbara   A. McAuliffe             _
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
